DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Benado on 02/23/2022.

The application has been amended as follows: 

Listing of Claims:  
1.	(Previously Presented) A computer implemented method for building a representation of an orthogonal path for a business process flow, the method comprising: 
providing a first process node at a first location of a user interface and a second process node at a second location of the user interface, wherein an initial first direction of flow is indicated from the first location of the first process node to a control node at a control location, and an initial second direction of flow is 
repositioning one of: the first location to a relocated first location that is different from the second location, or the second location to a relocated second location that is different from the first location, to achieve: 
a first target flow direction that is opposite of the initial first direction of flow and includes the first process node at the relocated first location to the control node at the control location, or 
a second target flow direction that is opposite of the initial second direction of flow and includes the control node at the control location to the second process node at the relocated second location; 
providing a plurality of stored first indicators that represents the first target flow direction from the first process node to the control node, and a plurality of stored second indicators that represents the second target flow direction from the control node to the second process node, wherein the plurality of stored first indicators and the plurality of stored second indicators include at least one of: a vertical direction indicator or a horizontal direction indicator; 
selecting a first indicator of the plurality of stored first indicators, and a second indicator of the plurality of stored second indicators, to generate an orthogonal line connecting the first process node, the control node, and the second process node, wherein the first process node is at the relocated first location or the second process node is at the relocated second location; and 


2.	(Original) The computer implemented method of claim 1, wherein selecting the first indicator and the second indicator is to generate the orthogonal line having a least number of line segments.  

3.	(Original) The computer implemented method of claim 1, wherein selecting the first indicator and the second indicator is to generate the orthogonal line having a least number of bends.  

4.	(Previously Canceled)  

5.	(Original) The computer implemented method of claim 1, wherein the first process node and the second process node each represent one of: a human task process, a system task process, an event process element, or a gateway process element.  

6.	(Previously Canceled)  

7.	(Original) The computer implemented method of claim 1, wherein the plurality of stored first indicators and the plurality of stored second indicators represent direction 

8.	(Previously Presented) A non-transitory computer-readable storage medium carrying program instructions thereon for building a representation of an orthogonal path for a business process flow, the instructions when executed by one or more processors cause the one or more processors to perform: 
providing a first process node in a first location of a user interface and a second process node in a second location of the user interface, wherein an initial first direction of flow is indicated from the first location of the first process node to a control node at a control location, and an initial second direction of flow is indicated from the control node at the control location to the second process node at the second location; 
repositioning one of: the first location to a relocated first location that is different from the second location, or the second location to a relocated second location that is different from the first location, to achieve: 
a first target flow direction that is opposite of the initial first direction of flow and includes the first process node at the relocated first location to the control node at the control location, or 
a second target flow direction that is opposite of the initial second direction of flow and includes the control node at the control location to the second process node at the relocated second location; 

selecting a first indicator of the plurality of stored first indicators and a second indicator of the plurality of stored second indicators to generate an orthogonal line connecting the first process node, the control node, and the second process node, wherein the first process node is at the relocated first location or the second process node is at the relocated second location; and 
generating the orthogonal line on the user interface based on the selected first indicator and the selected second indicator, the orthogonal line representing a direction of flow for a behavior aspect of the business process flow.  

9.	(Original) The computer-readable storage medium of claim 8, wherein selecting the first indicator and the second indicator is to generate the orthogonal line having a least number of line segments.  

10.	(Original) The computer-readable storage medium of claim 8, selecting the first indicator and the second indicator is further to generate the orthogonal line having a least number of bends.  



12.	(Original) The computer-readable storage medium of claim 8, wherein the first process node and the second process node each represent one of: a human task process, a system task process, an event process element, or a gateway process element.  

13.	(Previously Canceled)  

14.	(Original) The computer-readable storage medium of claim 8, wherein the plurality of stored first indicators and the plurality of stored second indicators represent direction vectors stored in at least one table that contains a code and a string for each code, wherein each string contains the directional vectors.  

15.	(Previously Presented) An apparatus comprising: 
one or more processors; and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed, the one or more processors are operable to build a representation of an orthogonal path for a business process flow, by: 
providing a first process node in a first location of a user interface and a second process node in a second location of the user interface, wherein an initial first direction of flow is indicated from the first location of the first process node to 
repositioning one of: the first location to a relocated first location that is different from the second location, or the second location to a relocated second location that is different from the first location, to achieve: 
a first target flow direction that is opposite of the initial first direction of flow and includes the first process node at the relocated first location to the control node at the control location, or 
a second target flow direction that is opposite of the initial second direction of flow and includes the control node at the control location to the second process node at the relocated second location; 
providing a plurality of stored first indicators that represents the first target flow direction from the first process node to the control node, and a plurality of stored second indicators that represents the second target flow direction from the control node to the second process node, 
wherein the plurality of stored first indicators and the plurality of stored second indicators include at least one of: a vertical direction indicator or a horizontal direction indicator; 
selecting a first indicator of the plurality of stored first indicators and a second indicator of the plurality of stored second indicators to generate an orthogonal line connecting the first process node, the control node, and the second process node and having a least number of line segments, wherein the 
generating the orthogonal line on the user interface based on the selected first indicator and the selected second indicator, the orthogonal line representing a direction of flow for a behavior aspect of the business process flow.  

16.	(Original) The apparatus of claim 15, wherein selecting the first indicator and the second indicator is to generate the orthogonal line having a least number of line segments.  

17.	(Original) The apparatus of claim 15, wherein selecting the first indicator and the second indicator is to generate the orthogonal line having a least number of bends.  

18.	(Previously Canceled)  

19.	(Previously Canceled)  

20.	(Original) The apparatus of claim 15, wherein the plurality of stored first indicators and the plurality of stored second indicators represent direction vectors stored in at least one table that contains a code and a string for each code, wherein each string contains the directional vectors.   

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1, 8, and 15, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "a computer implemented method for building a representation of an orthogonal path for a business process flow, the method comprising: providing a first process node at a first location of a user interface and a second process node at a second location of the user interface, wherein an initial first direction of flow is indicated from the first location of the first process node to a control node at a control location, and an initial second direction of flow is indicated from the control node at the control location to the second process node at the second location; repositioning one of: the first location to a relocated first location that is different from the second location, or the second location to a relocated second location that is different from the first location, to achieve: a first target flow direction that is opposite of the initial first direction of flow and includes the first process node at the relocated first location to the control node at the control location, or a second target flow direction that is opposite of the initial second direction of flow and includes the control node at the control location to the second process node at the relocated second location; providing a plurality of stored first indicators that represents the first target flow direction from the first process node to the control node, and a plurality of stored second indicators that represents the second target flow direction from the control node to the second process node, wherein the plurality of stored first indicators and the plurality of stored second indicators include at least one of: a vertical direction indicator or a horizontal direction indicator; selecting a first indicator of the plurality of stored first indicators, and a second indicator of the plurality of stored second indicators, to generate an orthogonal line connecting the first process node, the control node, and the second process node, wherein the first process node is at the relocated first location or the second process node is at the relocated second location; and generating the orthogonal line on the user interface based on the selected first indicator and the selected second indicator, the orthogonal line representing a direction of flow for a behavior aspect of the business process flow" when interpreted as a whole.
BIEDL et al. (WO 98/15918, published on 04/16/1998) discloses a system and a method for producing orthogonal graph layouts for project schedules, work flows, business process reengineering diagrams, production planning and supervision, etc. (BIEDL, Page 1, lines 6-10, 12-18, and 25-27), wherein the orthogonal layout, as shown in FIG. 1(c), includes edges must be drawn along the lines of an underlying orthogonal grid, i.e. they must be drawn as a sequence of horizontal and vertical segments, which makes the drawing highly readable (BIEDL, FIG. 1(c); Page 3, lines 9-15).  BIEDL further discloses that Graph Layout Toolkit is a family of portable, automated, object-positioning libraries designed for integration into Graphical User Interface (GUI) application programs, which makes graphs more readable by choosing logical (x, y) positions for nodes and a suitable routing for edges (BIEDL, Page 1, line 30 – Page 9, i (control node) are ri and ci; to connect the edge from v to wi or wi to v, there are two possibilities: either the edge can be routed "along the row of v" , that is, along the horizontal segment (c *, r*) to (ci, r*), and then along the vertical segment (ci, r*) to (ci, ri);  or the edge can be routed "along the column of v", that is, along the vertical segment (c*,r*) to (c*, ri), and then along the horizontal segment (c*, ri) to (ci, ri); either way, the edge consists of two segments, and therefore has exactly one place where the direction changes, such a place is called a bend (BIEDL, FIG. 4; Page 10, line 18-21).  BIEDL further teaches that constraints are represented in the form of two auxiliary directed graphs Hh and Hv; an edge (v, w) in Hh signifies that node w should be drawn to the right of node v, while an edge (v, w) in Hv signifies that node w should be drawn above node v (BIEDL, FIG. 13; Page 13, lines 9 and 15-25).  BIEDL also teaches that in order to decide between these two possibilities, the following two paradigms may be used: (1) balance the ports of node wi so that keeping the number of ports on either side of node wi approximately the same, wherein every node has ports at the four sides of its bounding rectangle since this keeps the bounding rectangle of the node as small as possible; (2) balance the ports of node v, and avoid crossings so that the number of ports on either side of v are balanced optimally, and no crossings are produced among the incident edges of node v (BIEDL, 
TAKAHASHI et al. ("Optimal rectilinear drawing of a graph whose vertices are fixed on a plane", IEEE International Symposium on Circuits and Systems, Vol. 1, pp. 315-318, Jan. 1990) discloses a method for optimizing a graph on a plane (TAKAHASHI, TITLE; ABSTRACT), wherein the minimum number of segments for drawing a graph is determined and the graph that contains a number of line segments that is less than 4m or 3m depending on whether the graph has no pair of vertices with 
RODGERS et al. (US 2013/0086491 A1, published on 04/04/2013), hereinafter RODGERS discloses a system and a method for generating business process flow (RODGERS, ABSTRACT; ¶ [0003]), wherein a compact symbolic language can be defined based on a representative set of flows that are to be modeled, and there is a minimal set of symbols (e.g., symbols comprising an alphabet) selected to represent a set of business flow graphs, wherein the minimal set is: an alphanumeric (e.g., the letter O), hyphen, greater-than, comma, pipe, apostrophe, space, and such a compact symbolic language can include the following attributes: a hyphen represents a portion of a horizontal line connector; a greater-than symbol represents an arrow head pointing to a next process; a pipe represents a simultaneous upward and downward branching; a comma represents a downward branch; and an apostrophe represents an upward branch (RODGERS, FIG. 1B; ¶ [0065]-[0078]).
Herman et al. (US 2016/0078662 A1, filed on 11/16/2015) discloses a system and a method for utilizing graphs with edges and nodes (Herman, ¶ [0033]), wherein when initial direction A C F J in Figure 3A is not in the same direction as target direction J F C A in Figure 3B, a subgraph can be locally inverted within a graph by inverting each node and switching the edge directions (Herman, FIGS. 3A-B; ¶¶ [0302], [0143] and [0158]-[0159]).
Teig et al. (US 6,802,049 B2, issued on 10/05/2004) discloses a method and an apparatus for computing placement costs of circuit components by calculating bend values of connection graphs (Teig, Col. 1, lines 16-18), wherein an IC layout 4400 that 1-440516, in which one of these slots, slot 44056, has been further partitioned into 16 child slots that are numbered 1-16, and they are all non-overlapping region (Teig, Figure 44; Col. 32, lines 11-15). Teig further discloses receiving a list of all the circuit elements, i.e., all pins or circuit modules, in the received IC region/layout and identifying the respective placement of the sub-regions that contains the nodes corresponding to the pins or circuit modules for electrical current flow to pass through connecting wires (Teig, Figures 12 and 14-15; Col. 5, lines 20-36; Col. 9, lines 28-50; Col. 10; lines 12-15; Col. 4, lines 1-3).  Teig also discloses pre-tabulating the attributes of the connection graphs in memory based on net configuration before performing the placement process and the actual routing paths are selected/formed from pre-tabulating directed-wiring paths, e.g., P14, P27, P40, P31, P32, P36 in Figures 25-27, wherein P14, P27, P31 are vertical line segments and P40, P32, P36 are horizontal line segments (Teig, Figures 25-27; Col. 14, lines 38-52; Col. 18, lines 7-37).  Teig further discloses selecting the graph with the shortest length that has less than a predetermined number of bends and the placement of horizontal or vertical edges/lines connecting the nodes are determined by minimizing the wiring route (Teig, Col. 22, lines 31-38; Claims 6 and 7).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "wherein an initial first direction of flow is indicated from the first location of the first process node to a control node at a control location, and an initial second direction of flow is indicated from the control node at the control location to the second process node at the second location; repositioning one of: the first location to a relocated first location that is different from the second location, or the second location to a relocated second location that is different from the first location, to achieve: a first target flow direction that is opposite of the initial first direction of flow and includes the first process node at the relocated first location to the control node at the control location, or a second target flow direction that is opposite of the initial second direction of flow and includes the control node at the control location to the second process node at the relocated second location" when combining with all other limitations of the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                             

/REZA NABI/Primary Examiner, Art Unit 2175